                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JIMMY E. RHODES,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-50-JPG
                                                   )
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                Defendants.                        )
                                                   )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court on Defendant’s motion to dismiss (Doc. 15). Plaintiff has

filed a response (Doc. 17) in opposition to the motion. Defendant has filed a reply (Doc. 20).

Plaintiff, without leave of Court, filed a sur-reply (Doc. 21). Defendant has filed a motion to strike

the sur-reply (Doc. 22) and Plaintiff has filed a response (Doc. 23) to that motion.

                                           BACKGROUND

       This matter arose while Plaintiff was housed at the United States Penitentiary in Marion,

Illinois (“USP Marion”). Plaintiff alleges in his Complaint that he works in UNICOR’s Cable

Factory at USP Marion and that there are not enough toilets to accommodate the number of

employees at the facility. (Doc. 10, p. 2). Plaintiff alleges that there are only eleven toilets when

OSHA regulations dictate that there should be thirteen. As a result of the limited toilets in the

work facility, Plaintiff has defecated on himself while waiting in long lines for the bathroom. (Id.).

Plaintiff’s sole claim is a claim against the United States under the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346, 2671-80. Defendant argues that Plaintiff’s Complaint should be


                                                  1
dismissed because Plaintiff’s sole remedy for his injuries are found under the Inmate Accident

Compensation Act (“IACA”). 18 U.S.C. § 4126, 28 C.F.R. 301.101, et seq.

                                   MOTION TO DISMISS STANDARD

        When reviewing a Rule 12(b)(6) motion to dismiss, the Court accepts as true all allegations

in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To avoid dismissal under Rule 12(b)(6) for failure to state a claim, a

complaint must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requirement is satisfied if the complaint (1)

describes the claim in sufficient detail to give the defendant fair notice of what the claim is and the

grounds upon which it rests and (2) plausibly suggests that the plaintiff has a right to relief above

a speculative level. Bell Atl., 550 U.S. at 555; see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl., 550 U.S. at 556). “[I]t is not enough for a complaint to avoid foreclosing possible bases

for relief; it must actually suggest that the plaintiff has a right to relief . . . by providing allegations

that ‘raise a right to relief above the speculative level.’” Concentra Health Servs., 496 F.3d at 777

(quoting Bell Atl., 550 U.S. at 555).

                                                ANALYSIS

    A. Motion to Strike Plaintiff’s Sur-Reply

        Plaintiff filed a reply (Doc. 21) to Defendant’s reply brief (Doc. 20). The Court’s Local

Rules clearly state that sur-reply briefs will not be accepted “[u]nder [any] circumstances.” SDIL

Local Rule 7.1(c). Although Plaintiff argues that he needed to respond to Defendant’s reply in



                                                     2
order to take issue with errors and omissions in the brief, his subsequent reply constitutes a sur-

reply which is not allowed by this Court. Nor does the Court find any errors and omissions in

Defendant’s reply brief as Plaintiff suggests. Accordingly, Defendant’s motion is GRANTED

and Plaintiff’s sur-reply (Doc. 21) is STRICKEN from the record.

   B. IACA

       The IACA is the exclusive remedy for inmates injured while working for the federal prison.

United States v. Demko, 385 U.S. 149, 152-54 (1966); 28 C.F.R. §301.319. The parties dispute

whether Plaintiff’s injuries fall within the purview of the IACA. Defendant argues that Plaintiff’s

injuries are “work-related” while Plaintiff argues that his injuries occurred while he was on a break

and in the bathroom outside of the work area. “[T]he term work-related injury…include[s] any

injury, including occupational disease or illness, proximately caused by the actual performance of

the inmate's work assignment.” 28 C.F.R. §301.102(a). This Court has previously noted that an

injury is “work-related” when there is “some nexus between the injury and the work itself beyond

just the time and place of the injury.” Reynolds v. United States, Case No. 15-cv-262-JPG, 2019

WL 2353486, at * 3 (S.D. Ill. June 6, 2019) (finding that claim involving an inmate assaulted by

another inmate while on a work break was not barred by the IACA).

       In this case, Plaintiff alleges that he defecated on himself because UNICOR’s facility did

not have enough toilets for the number of inmates working. As Defendant points out, it is the

conditions of the workplace, the lack of an adequate number of toilets, that led to Plaintiff’s injury.

Other Court shave similarly found that injuries sustained from the conditions of the workplace

were covered by the IACA. Mays v. United States, 567 F. App’x. 81, 82 (3rd Cir. 2014) (inmate’s

injury sustained while slipping and falling on a wet floor barred by IACA even though it occurred

while on break); Rivera v. Gupta, 836 F.3d 839, 840 (7th Cir. 2016) (noting that FTCA claim for



                                                  3
inmate slipping and falling on wet floor was properly dismissed as barred by IACA); Wooten v.

United States, 437 F.2d 79, 80 (5th Cir. 1971) (inmate injured by a malfunctioning elevator in the

prison industries building).     Although Plaintiff argues that the IACA does not provide

compensation for injuries suffered outside of the work location, including going to or leaving work

or going or coming from lunch outside of the work station, Plaintiff’s injuries occurred in the work

location. See Mays, 587 F. App’x. at 82 (injuries sustained while inside the work area while an

inmate was going to or coming from break are covered by IACA) (citing Wooten, 437 F.2d at 80);

Baynes v. U.S., 302 F. App’x. 334, 335-36 (6th Cir. 2008) (the IACA applied to inmates injured

in work bus accident on the way to work site). Plaintiff’s Complaint alleges that the work facility

does not have enough bathrooms, and as a result, he was injured. Thus, his injury occurred as a

result of a workplace condition. As such, the Court finds that the injury falls within the definition

of “work-related” and Plaintiff’s sole remedy is the IACA.

                                           CONCLUSION

       Accordingly, the Court GRANTS Defendant’s motion to dismiss (Doc. 15) and

DISMISSES Plaintiff’s Complaint with prejudice as his claim is pre-empted by the IACA.

       IT IS SO ORDERED.

       DATED: 11/5/2019

                                                      s/ J. Phil Gilbert
                                                      United States District Judge




                                                 4
